Citation Nr: 1825295	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, to include pes planus and plantar fasciitis.
      
2.  Entitlement to service connection for a left knee condition to include degenerative joint disease (DJD).

3.  Entitlement to service connection for a lumbar spine condition, to include DJD of the lumbar spine.

4.  Entitlement to service connection for a left lower extremity condition, to include sciatic radicular paresthesia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida in which the RO denied service connection for pes planus, a left knee condition, a lumbar condition, and left sciatic radicular paresthesia.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for pes planus has been recharacterized on the front page of this decision as indicated 

The issues of entitlement to service connection for a left knee condition, a lumbar spine condition, and a left lower extremity condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had pes planus prior to entering service and it did not permanently worsen beyond its natural progression during his active service .

2.  The Veteran's currently diagnosed bilateral foot conditions, pes planus, plantar fasciitis, and Morton's neuroma, are not attributable to service.


CONCLUSION OF LAW

A bilateral foot condition diagnosed as pes planus, plantar fasciitis, and Morton's neuroma, was not incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1111, 1153 (2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such treatment records, and it appears that all pertinent and available treatment records have been obtained.  Therefore, no additional development is warranted.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).


II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C. § 1111. 

The analysis is different in a case where the preexisting condition was noted upon entry into service. "[I]f a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 F.3d at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on VA to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, VA must show, by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304 (b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See Crowe, 7 Vet. App. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

The Board has reviewed all the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran is seeking service connection for pes planus.  The Veteran contends that his pes planus was aggravated in service and that his current plantar fasciitis is related to the pes planus.

Service treatment records (STRs) indicated the Veteran's pes planus preexisted service.  Specifically, a report of medical examination conducted for enlistment and dated January 27, 1967 noted pes planus, "mild, N.S."  

As pes planus was noted on the entrance examination, rebutting the presumption of soundness at service entrance is not an issue, as the presumption of soundness never attached.  Therefore, the question before the Board is whether there was an increase in the severity of the pes planus in service, and if so, whether such increase was due to the natural progress of the disease.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Mere temporary or intermittent flare-ups of a preexisting injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to treatment in service to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).  That is, the Verdon Court held that the presumption of aggravation does not attach even where the preexisting disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.

Turning to the remaining STRs, there were no complaints, findings, or treatment of the preexisting mild pes planus.  In fact, the discharge examination did not reveal foot abnormality.  Moreover, the Veteran made no complaints regarding his feet on his Report of Medical History.  In March 1972, after service, the Veteran was afforded a VA examination.  Although he reported an ingrown toenail, he did not report other foot problems nor were any identified at that time.

The current medical evidence includes both private and VA opinions.  A private opinion from Dr. P. Y. dated March 22, 2012 indicated that the Veteran had a diagnosis of plantar fasciitis complicated by pes planus.  An additional opinion from Dr. P. Y. dated September 16, 2014 indicated that the Veteran's pes planus was entirely asymptomatic upon entry to military service.  The opinion indicated that the Veteran's pes planus began to become symptomatic during basic training and special arch supports were prescribed and issued.  The opinion indicated that the Veteran's symptomatology continued with progression.  The statement further provided that "it is clear that the condition of pes planus as discussed above worsened during and because of military service...."

The Veteran was afforded a VA examination in May 2012.  The VA examiner noted a diagnosis of pes planus and plantar fasciitis.  The examiner opined that the Veteran's pes planus, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner provided that the Veteran was documented to have pes planus on entrance to military service.  Approximately 30 years post separation, by his account, the Veteran developed pain in his feet and was diagnosed with plantar fasciitis as well as Morton's neuroma.  Plantar fasciitis is a common complication of pes planus.  The examiner provided that she was unable to conclude that the development of plantar fasciitis 30 years post separation was "beyond its natural progression."  The examiner further provided that plantar fasciitis is a common cause of foot pain in adults, with the peak incidence occurring in people between the ages of 40 and 60 years.  It is also seen more frequently in a younger population consisting of runners, aerobic exercise dancers, and ballet dancers.  The pain originates at or near the site of the plantar fascia attachment to the medial tuberosity of the calcaneus.  Several factors that increase the risk of developing plantar fasciitis include obesity, pes planus (flat foot or absence of the foot arch when standing), pes cavus (high-arched foot), limited dorsiflexion of the ankle, prolonged standing, walking on hard surfaces, and faulty shoes.  In runners, excessive running and a change to a harder running surface may precipitate plantar fasciitis.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The private medical opinions from Dr. P. Y. dated March 2012 and September 2014 did not provide a reasoned analysis to support the opinions expressed.  Specifically, the examiner indicated that the Veteran was given orthotics during service although this is not shown in the record and also indicated that the pes planus worsened during service, without pointing to any supporting evidence or addressing the evidence to the contrary, such as the negative service records including discharge examination.  Thus, the opinion is incomplete rendering it of lessened probative value.  

In contrast, the examiner who performed the May 2012 VA examination was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board finds that the most probative evidence of record does not demonstrate that there was an increase in the pes planus in service.  Although preexisting disability will be considered to have been aggravated by service where there is an increase in disability during service, in this case, there were no complaints, findings, or treatment of pes planus during service after the entrance examination, and the discharge examination did not show that it was symptomatic much less had permanently worsened from mild to a higher level of severity.  Moreover, the VA examiner indicated that there was no aggravation.  The pes planus did not undergo an increase in severity in service; pes planus preexisted active service and clearly and unmistakably was not aggravated during active service.  Further, current bilateral foot disability is not attributable to service.  The most probative evidence establishes that the Veteran's current pes planus which also complicates the current diagnoses of plantar fasciitis and Morton's neuroma, all are not related to service.  

The Board has considered the Veteran's own opinion that his foot problems originated in or were worsened by service.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise in medical matters and this issue involves a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  Moreover, the VA examiner addressed that approximately 30 years post separation, by his own account, the Veteran developed pain in his feet and was diagnosed with plantar fasciitis as well as Morton's neuroma.

Thus, service connection for a bilateral foot condition, to include pes planus, plantar fasciitis, and Morton's neuroma, is not warranted.  To the extent that the Veteran may claim secondary service connection for plantar fasciitis as due to pes planus, pes planus is not service-connected.  See 38 C.F.R. § 3.310 (2017).

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral foot condition, to include pes planus, plantar fasciitis, and Morton's neuroma, is denied.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

With regard to the remaining claims, Dr. P.Y. has indicated that the left knee and low back disorders are related to service, and that left sciatic radicular paresthesia is related to the low back; however, Dr. P.Y. did not provide sufficient rationale for the opinion.  There is no medical opinion regarding the etiology of the Veteran's claimed disorders.  The Board finds that the Veteran should be afforded, a VA examination and medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee, low back and left lower extremity sciatica disabilities.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left knee, low back and left lower extremity sciatica disabilities had its clinical onset during service, if arthritis was manifest in the initial year post-service, or any current diagnosis is related to any in-service disease, event, or injury.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

3.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


